      Case 3:16-cv-00241-MPS Document 133 Filed 11/13/18 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

ESTATE OF LASHANO GILBERT                             :         3:16-CV-00241 (MPS)
                        Plaintiff                     :
                                                      :
v.                                                    :
                                                      :
NEW LONDON POLICE DEPARTMENT,                         :
LAWRENCE & MEMORIAL HOSPITAL,                         :
INC., CITY OF NEW LONDON, DR.                         :
DEIRDRE CRONIN-VORIH A/K/A DR.                        :
DIEDRE CRONIN, OFFICER PATRICIA                       :
TIDD, OFFICER MELISSA SCHAFRANSKI-                    :
BROADBENT, SERGEANT SCOTT                             :
JOHNSON, SERGEANT KRISTY                              :
CHRISTINA, OFFICER KURT                               :
LAVIMONIERE, OFFICER DOREEN COE,                      :
OFFICER RICHARD CABLE, OFFICER                        :
WAYNE NEFF, OFFICER CHRISTOPHER                       :
BUNKLEY AND OFFICER CHRIS WHITE                       :
A/K/A OFFICER CHRISTOPHER WHITE                       :
                           Defendants                 :         November 13, 2018

     MOTION IN LIMINE RE: THE CAUSE OF DEATH OF LESHANO GILBERT

       The eight remaining New London Police department Defendants1 respectfully move

this Court to exclude any testimony, evidence or argument that the actions of the New London

Defendants caused the death of Lashano Gilbert as no expert has offered such an opinion and

it is outside of the knowledge of the average juror. A memorandum of law accompanies this


1 Specifically Schafranski-Broadbent, Johnson, Lavimoniere, Coe, Cable, Neff, Bunkley And
White.




                                                1
                  Hassett & George, P.C. 945 Hopmeadow Street, Simsbury, CT 06070
                           (860) 651-1333 Fax (860) 651-1888 Juris No. 407894
     Case 3:16-cv-00241-MPS Document 133 Filed 11/13/18 Page 2 of 3




motion and fully expands this argument.

                                                       THE DEFENDANTS
                                                       BY /s/
                                                       David C. Yale
                                                       Federal Bar #ct26912
                                                       Hassett & George, P.C.
                                                       945 Hopmeadow Street
                                                       Simsbury, CT 06070
                                                       (860) 527-0353
                                                       dyale@hgesq.com




                                                2
                  Hassett & George, P.C. 945 Hopmeadow Street, Simsbury, CT 06070
                           (860) 651-1333 Fax (860) 651-1888 Juris No. 407894
      Case 3:16-cv-00241-MPS Document 133 Filed 11/13/18 Page 3 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

ESTATE OF LASHANO GILBERT                                :         3:16-CV-00241 (MPS)
                        Plaintiff                        :
                                                         :
v.                                                       :
                                                         :
NEW LONDON POLICE DEPARTMENT,                            :
LAWRENCE & MEMORIAL HOSPITAL, INC.,                      :
CITY OF NEW LONDON, DR. DEIRDRE                          :
CRONIN-VORIH A/K/A DR. DIEDRE                            :
CRONIN, OFFICER PATRICIA TIDD,                           :
OFFICER MELISSA SCHAFRANSKI-                             :
BROADBENT, SERGEANT SCOTT                                :
JOHNSON, SERGEANT KRISTY CHRISTINA,                      :
OFFICER KURT LAVIMONIERE, OFFICER                        :
DOREEN COE, OFFICER RICHARD CABLE,                       :
OFFICER WAYNE NEFF, OFFICER                              :
CHRISTOPHER BUNKLEY AND OFFICER                          :
CHRIS WHITE A/K/A OFFICER                                :
CHRISTOPHER WHITE                                        :
                          Defendants                     :         November 13, 2018



                                CERTIFICATE OF SERVICE

        I hereby certify that on the date first above a copy of the foregoing MOTION IN
LIMINE RE: THE CAUSE OF DEATH OF LESHANO GILBERT was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing. Parties may access this filing through
the Court’s system.

                                                         BY /s/ David C. Yale




                                                  3
                    Hassett & George, P.C. 945 Hopmeadow Street, Simsbury, CT 06070
                             (860) 651-1333 Fax (860) 651-1888 Juris No. 407894
